DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show fail to show details of the block diagrams, methods, and flowcharts of Figure 2 since the rectangular boxes are depicted without descriptors as to the functional flow as described in the specification.  The unlabeled rectangular and circular boxes depicted in the drawings should be provided with descriptive text labels.  FIG. 2 lacks detail for a proper understanding of the invention because: circular steps 201 and 206 do not have a clear description of what the step entails in the specification, i.e., ¶¶ 54-59, in particular ¶ 54 associated with step 201 and ¶ 59 associated with step 206. In addition, various claimed method steps are not reflected in the flowchart drawing of FIG. 2. For example, at least claim 3: “actuating the at least partially automated vehicle such that it does not undershoot a predefined safety distance”, “the predicted maneuvering area is enlarged by a predefined safety distance”; claim 4 “determining a degree of occupancy of the sensed parking space”; claim 5 “analyzing a state of a flashing indicator light, brake light, reversing light, dipped headlight and/or passenger compartment lighting system of the vehicle which is leaving the parking space”; claim 6 “determining an orientation of the vehicle which is leaving the parking space with respect to a parking area and/or a lane which is being travelled on by the at least partially automated vehicle”; claim 7 “determining an angle of the orientation of the vehicle which is leaving the parking space with respect to a previously determined or received contour of the parking area and/or of the lane.” As well as all of claims 9-11. Based on the limiting drawing disclosure it is unclear what steps are substeps of other steps and how each step is interrelated or affected by each other, and what order the steps that are not shown are performed in. 
Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 12 includes: 
(1) “an apparatus configured to execute the method” wherein the method includes the functional limitations:
receiving surroundings data;
detecting a vehicle which is leaving a parking space and is initiating or executing a
parking-space-exiting maneuver based on the received surroundings data;
predicting a maneuvering area which the vehicle which is leaving the parking space
requires to execute the parking-space-exiting maneuver; and
providing a signal for actuating the at least partially automated vehicle based on the
predicted maneuvering area.

Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Limitation (1) recited above uses the generic placeholder “apparatus” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  
(B) each of the phrases following the underlined portion in (1) constitutes functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1) the generic placeholder is not modified by sufficient structure for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
	With respect to (1) the specification the apparatus could be computing unit, memory unit, communication interface, sensor interface, electrical device, or merely be a software module, spec. ¶¶ 47-49. Furthermore, “interface” and “device” are themselves nonce-terms which would also invoke 112(f). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 12 explicitly recites or recites via dependency (1) and the specification fails to disclose a specific structure for carrying out all functional limitations. For example, although the apparatus could include a sensor or communication interface, no specific structure is provided for what an interface could be, related to the limitation “receiving surroundings data” and “providing a signal”. 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
In addition, the specification indicates an apparatus could be entirely software or hardware, such that it is unclear under 112(b) if the claim is reciting hardware or software, or a combination of both. 
In addition, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”).  See MPEP 2173.05 (p).  Specifically, claim 12 is rejected because for reciting both “an apparatus” and the “the method” in a single claim.
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “a degree of occupancy of the sensed parking space” is unclear and indefinite in view of the specification. It is unclear what “degree” means in relation to occupancy. The specification fails to provide guidance as to how a degree of occupancy is determined for a vehicle that is leaving a parking space, i.e., is the degree related to a percentage of the length of the vehicle inside of the limits of the parking space? If so, the disclosure does not appear to enable this determination. For example, there does not appear to be a disclosure if a determination of the area of a parking space or a determination of the length of a vehicle exiting a parking space. 
Claim 10 is rejected under 35 USC 112(b) as indefinite. Specifically, the limitation “determining a number of required driving movements of the vehicle which is leaving the parking space in order to execute the parking-space-exiting maneuver based on vehicle dimensions of the vehicle which is leaving the parking space” is indefinite and unclear since, as noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, the number of driving movements of the vehicle exiting a parking space is unknown and unknowable in view of the remaining claim language and specification. Even with knowledge of a vehicle dimensions, the exiting vehicle may take any number of routes, modifications or steps to exit a space such that a future prediction or determination of “required driving movements” cannot be determined in an enabling manner in view of the specification. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 
Claim 10 is rejected under 112(a) for lack of enablement for the reasons cited above. Specifically, a PHOSITA would not be able to make or use a method that determines a number of required driving movements of a vehicle exiting a parking space, or at least without considerable undue experimentation given the limited guidance in the specification. 	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 4-14 are rejected under 35 U.S.C. 101 because the claimed invention encompasses non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to “a method for providing a signal” typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). For example, with respect to method claim 1, no user device or storage medium is required in the claims.  Rather, in the preamble, all that is recited is “a method for providing a signal” followed by the intended use of “for actuating an at least partially automated vehicle”. In addition, in the “providing a signal for” under a BRI can be merely producing a signal.  Claims 2-3 are omitted for actuating a vehicle. 
With respect to claim 12, claims may be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990). Specifically, claim 12 encompasses two statutory categories, apparatus and method, and therefore violates 35 U.S.C. § 101. 

Claims 1 and 4-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1 and 4-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1 recites the abstract idea of 
“receiving surroundings data; 
detecting a vehicle which is leaving a parking space and is initiating or executing a parking-space-exiting maneuver based on the received surroundings data; 
predicting a maneuvering area which the vehicle which is leaving the parking space requires to execute the parking-space-exiting maneuver” which falls within the category of a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform the above recited limitations entirely mentally by reviewing surroundings visually and thinking about what is occurring. 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, the prediction step recites the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes a “calculation” of an area of a region. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since independent claim 1 fails to recite any additional elements. 
In addition, the limitation “ receiving surroundings data” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “providing a signal for actuating the at least partially automated vehicle based on the predicted maneuvering area” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  Claims 2-3 practically integrate the abstract idea since the claims require actuating a vehicle based on the signal. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, with respect to claim 1, no additional elements are recited. 
The additional elements of dependent claims merely refine and further limit the abstract idea of the independent claims 4-14 and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “providing a signal for actuating an at least partially automated vehicle” claim 1). 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20160063865 to Flemhmig et al (Flem)
	With respect to claims 1 and 12-14, Flem discloses a method for providing a signal for actuating an at least partially automated vehicle, comprising: 
receiving surroundings data; 
(FIG. 1, 118; paragraph 34 “stereo camera 118”)
detecting a vehicle which is leaving a parking space and is initiating or executing a parking-space-exiting maneuver based on the received surroundings data; 
(102, FIG. 1-2; ¶¶ 33 “object 102 is a vehicle leaving a parking space”; 34 “camera 118 . . . ray endpoints 110 . . . outer surface . . . of object 102 . . . areas of a body of vehicle 102 leaving a parking space”; ¶ 38 “object 102 has been classified as a vehicle leaving a parking space”)
predicting a maneuvering area which the vehicle which is leaving the parking space requires to execute the parking-space-exiting maneuver; and 
(free surface 202, FIG. 2; ¶¶ 38 “based on free surface 202, at a sufficient distance from object 102 side edges 204 are generated of a driving corridor in which vehicle travels around object 102 . . . the size of distance 208 is a function of a classification that has been made of the object changing in time. Because here object 102 has been classified as a vehicle leaving a parking space, distance 210 is larger than it would be if object 102 had been classified as, for example, a bush”; 37 “Using a time based filtering, carried out by a Kalman filter, view ray end points 110 are connected to form a polygon that forms a free surface 202 to be traveled by the vehicle.”; 46; 50);
providing a signal for actuating the at least partially automated vehicle based on the predicted maneuvering area.  
(¶¶ 7 “automatically activated steering moment that steers the (for example distracted) driver just around the obstacle extending into the roadway”; 10; 12 “corridor can be a virtual traffic path to be traveled by the vehicle . . . target trajectory . . . within which the driving around the object is accomplished . . . steering moment can be applied at a suitable position”; 19; 38; 50)

With respect to claim 2, Flem discloses the actuating the at least partially automated vehicle comprises: 
actuating the at least partially automated vehicle based on the signal to prevent the at least partially automated vehicle from entering the predicted maneuvering area during the parking-space-exiting maneuver of the vehicle which is leaving the parking space.  
(i.e., FIG. 2, steering signal carries out trajectory 210, 206 inside bounds 204 to prevent vehicle from entering free space 202, the predicted maneuvering area during time vehicle 102 is exiting a parking space)

With respect to claim 3, Flem discloses wherein the actuating the at least partially automated vehicle comprises: 
actuating the at least partially automated vehicle such that it 
does not undershoot a predefined safety distance from the predicted maneuvering area during the parking-space-exiting maneuver, or 
the predicted maneuvering area is enlarged by a predefined safety distance.  
(i.e., safety distance 208, FIG. 2; ¶¶ 10 “adequate safety distance”; 19 “generation of a lateral edge of the driving corridor . . . specified distance from the object can be determined . . . additional safety distance from the object can easily be obtained in order to prevent, for example, very fast changes of the location of the object”; 43; 48; 49; claims 19-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Flem in view of US 20180370566 to Kojo et al. (Kojo)
With respect to claim 4, although Flem discloses the detection of the vehicle which is leaving the parking space 
(102, FIG. 1-2; ¶¶ 33 “object 102 is a vehicle leaving a parking space”; 34 “camera 118 . . . ray endpoints 110 . . . outer surface . . . of object 102 . . . areas of a body of vehicle 102 leaving a parking space”; ¶ 38 “object 102 has been classified as a vehicle leaving a parking space”)
However, Flem fails to explicitly disclose  
sensing at least one longitudinal parking space and/or diagonal parking space; and 
determining a degree of occupancy of the sensed parking space.  
Kojo, from the same field of endeavor, discloses 
sensing at least one longitudinal parking space and/or diagonal parking space; and 
(¶¶ 33 “parking frame width/angle calculation unit”; 13 “inclined angle of parking frames, angle parking scheme”; 14 right angle parking scheme; 54-59)
determining a degree of occupancy of the sensed parking space.  
(¶¶ 72 “grid map indicates whether each space is empty or occupied”; 73-74; FIG. 4 detecting degree to which a vehicle “parked vehicle” is within parking space “parking frame”; FIG. 10A, front line of parked vehicle within frame; 34 “parked vehicle recognition unit 501 recognizes parked vehicles on the basis of reflection point positional information groups”, i.e., FIG. 3 vehicle 100% occupies detected parking space; 36; 64; 93).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the teachings of Kojo in the system of Flem in detecting a vehicle exiting a parking space in order to more accurately determine a driving area that prevents accidents or damage to an automated driving system (i.e., Kojo, ¶¶ 82-83 travel line is created on the basis of a front line based on detected vehicles within a parking space “example, a basic travel line is created by offsetting the front line to the travel route side of the vehicle, and a route for traveling along the basic travel line from the current position of the subject vehicle is calculated. In this case, the subject vehicle travels along a series of parking frames”) and provides reduction in errors for determination of the location of parking spaces and vehicles within the parking spaces (Kojo, ¶ 7). 

With respect to claim 7, Flem in view of Kawashima fails to explicitly disclose determining an angle of the orientation of the vehicle which is leaving the parking space with respect to a previously determined or received contour of the parking area and/or of the lane.  
Kojo, from the same field of endeavor, discloses determining an angle of orientation with respect to a determined or received contour of a parking area and/or lane 
(FIG. 2, 503, 504; ¶¶ 57 “Referring again to FIG. 2, the parking frame width/ angle calculation unit 504 calculates the angle a between the front line and an average value of directions of the parked vehicles grouped into the same parked vehicle group and outputs the angle a as the angle of the parking frames to the virtual parking frame group generation unit 505”; FIG. 6, 10B, and corresponding description)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the teachings of Kojo in the system and method of Flem in view of Kawashima such that the combination determines angle of the orientation of the vehicle which is leaving the parking space with respect to a previously determined or received contour of the parking area and/or of the lane, in order to suppress errors in the determination of positions of vehicles in the vicinity of parking spaces (Koho, ¶¶ 5-7) and improve driving of the autonomous vehicle in driving in a lane of a parking area (Kojo, ¶¶ 112-113). 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flem in view of US 20200175869 to Khoo et al. (Khoo)
With respect to claim 5, Flem fails to explicitly disclose the detection of the vehicle which is leaving the parking space comprises: 
analyzing a state of a 
flashing indicator light, 
brake light, 
reversing light, 
dipped headlight and/or 
passenger compartment lighting system of the vehicle which is leaving the parking space.  
Khoo, from the same field of endeavor, discloses detection of the vehicle which is leaving the parking space comprises: 
analyzing a state of a 
flashing indicator light, 
brake light, 
reversing light, 
dipped headlight and/or 
passenger compartment lighting system of the vehicle which is leaving the parking space.  
(406, FIG. 4; ¶¶ 43 “first vehicle 402A may use machine learning techniques to train one or more processors of the first vehicle 402A to detect when a vehicle is vacating a parking spot based on the spatial data and/or the image data. In some embodiments, the reverse lights or persons entering the vehicle may be used to detect that a particular vehicle is likely vacating a parking spot”; 76). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the teachings of Khoo into the system of Flem in order to improve the accuracy of the determination that a vehicle is leaving a parking space since a reversing vehicle displays a reverse light during the parking space exit process. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Flem in view of US 20150094887 to Kawashima et al. (Kawashima)
With respect to claim 6, Flem fails to explicitly disclose the detection of the vehicle which is leaving the parking space comprises: 
determining an orientation of the vehicle which is leaving the parking space with respect to a parking area and/or a lane which is being travelled on by the at least partially automated vehicle
However, determining an orientation of a vehicle leaving a parking space was known in the art at the time of invention. For example, Kawashima, from the same field of endeavor, discloses determining an orientation of the vehicle which is leaving the parking space with respect to a parking area and/or a lane (¶ 70 “Another electric vehicle 406D is facing inwards, towards the parking space 401. The electric vehicle 406B is moving away from the base pad 402. Accordingly, the alignment parameter is decreasing over time. One or more sensors can report reverse wheel rotation, for example, at the alignment system 352 (FIG. 3). The alignment system 352 can determine that the electric vehicle 406D is leaving the base pad 402 tail first (i.e., backing out of the parking space 401) based on one or more of the trend of the alignment parameter over time, a detected orientation of the electric vehicle 406D, and/or a detected wheel rotation.”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the determination disclosed in Kawashima in the system of Flem such that Flem determines an orientation of a vehicle leaving from a parking space with respect to a parking area and/or a lane which is being travelled on by the at least partially automated vehicle in order to more accurately predict the maneuvering area of a vehicle leaving a parking space thus providing increased safety of the automated vehicle in Flem. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flem in view of US 20030197660 to Takahashi et al. (Takahashi)
With respect to claim 8, Flem fails to explicitly disclose the prediction of the maneuvering area comprises:
determining a wheel base of the vehicle which is leaving the parking space.  
Takahashi, from the same field of endeavor, discloses detecting a wheel base of a vehicle in a parking application 
(FIG. 19-23; ¶ 130 “a wheel base of another vehicle can be recognized according to the tire wheel position of the other vehicle detected by tire wheel detecting section 3a, pseudo vehicular image drawing section 3b draws the pseudo vehicular image which matches with the wheel base of the other vehicle and overwrites the pseudo vehicular image on the vehicular surrounding image by means of image synthesizing section 3d shown in FIG. 14 so that the image of the other vehicle which is approximate to an actual dimension and shape can be displayed.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the wheel base determination disclosed by Takahashi in the system of Flem in order to more accurately depict the dimensions of a vehicle in a parking area to further aid the driver of a vehicle, for example, to avoid the other vehicle (Takahashi, ¶ 7; ¶ 130 “even if such a projection as described above is present to some degree, the whole length of the other vehicle parked at a lateral side of the vehicle does not disturb a parking operation of the vehicle itself (host vehicle). Hence, no problem arises”).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Flem in view of US 20180162446 to Mikuriya et al. (Mikuriya) 
With respect to claim 9, Flem fails to explicitly disclose the prediction of the maneuvering area comprises:
determining an available road width.  
Mikuriya, from the same field of endeavor, discloses predicting a maneuvering area based on an available road width 
(¶¶ 40 “The vehicle passage width obtaining circuit 22 calculates the width (WR) of the “vehicle passage” illustrated in FIG. 4, based on the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle which are recognized by the route generating circuit 21. The “vehicle passage” is a region which the parkable area (for example, the parking spot G) faces and is a vehicle travelable region.”; 41-42, 44-45, 48, 74-77, 81-91, 98-100). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the road width determination of Mikuriya in the system of Flem in order to determine a travelable area further improving vehicle route determinations in a parking context (Mikuriya, ¶¶ 40 : calculates the width (WR) of the vehicle passage . . . vehicle passage width obtaining circuit 22 can calculate the width (WR) of the vehicle travelable region (vehicle passage) based on the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle”; 48, 51, 57, 85, 93).

With respect to claim 11, Flem fails to explicitly disclose the prediction of the maneuvering area comprises:
detecting raised objects; and 
determining an available driving corridor based on the detected raised objects.  
Mikuriya, from the same field of endeavor, discloses detecting raised objects; and determining an available driving corridor based on the detected raised objects (¶¶ 40 “The vehicle passage width obtaining circuit 22 calculates the width (WR) of the “vehicle passage” illustrated in FIG. 4, based on the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle which are recognized by the route generating circuit 21. The “vehicle passage” is a region which the parkable area (for example, the parking spot G) faces and is a vehicle travelable region.”; 41-42, 44-45, 48, 74-77, 81-91, 98-100). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the raised object and available driving corridor determination of Mikuriya in the system of Flem in order to determine a travelable area further improving vehicle route determinations in a parking context (Mikuriya, ¶¶ 40 : calculates the width (WR) of the vehicle passage . . . vehicle passage width obtaining circuit 22 can calculate the width (WR) of the vehicle travelable region (vehicle passage) based on the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle”; 48, 51, 57, 85, 93).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Flem in view of US 20180111609 to Woo et al. (Woo) 
With respect to claim 10, Flem fails to explicitly disclose 
determining a number of required driving movements of the vehicle which is leaving the parking space in order to execute the parking-space-exiting maneuver based on vehicle dimensions of the vehicle which is leaving the parking space.  
Woo, from the same field of endeavor, discloses determining a number of required driving movements of a vehicle which is leaving a parking space based on vehicle dimensions
(FIG. 3, 1, 2, 3; FIG. 6, s616; s612; ¶¶ 31 width of the vehicle, 32 “length of the vehicle”; 51 “The counter is used to count the number of times of ending of reversing control due to a rear object or the number of times of storing/updating position information of a rear object with ending of the reversing control”; 68, 81-82; 79, 80, 110, 54) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to determine a number of driving movements of a vehicle leaving a parking space as disclosed by Woo, in the system of Flem, in order to improve prediction of a predicted driving path in view of the exiting vehicle advancing and reversing movements. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 20200262418 is cited to disclose
[107] A predicted moving track of the vehicle driving out of the parking space is a predicted moving track obtained by the management device from a driving-out-of-parking-space notification when the management device receives the driving-out-of-parking-space notification sent by the vehicle driving out of the parking space. If the vehicle is self-driven, a driver may enter a destination on a vehicular human-vehicle interaction interface, and the vehicle may automatically calculate a driving route, including a route of driving out of the current parking space. If the vehicle is manually driven, the management device may send a moving route guide message to the vehicle driving out of the parking space, to directly instruct a driver how to drive out of the current parking space and how to drive out of the parking lot thereafter. In this case, the management device can determine the predicted moving track of the vehicle driving out of the parking space. Alternatively, the driver is directly asked about how to drive out of the current parking space, and the driver may enter a moving destination location of the driver on a vehicular human-vehicle interaction interface. The vehicle driving out of the parking space reports the moving destination location entered by the driver to the management device., i.e., claim 6 
20190303691 Maeda is cited to disclose tire detection, i.e, related to claim 8
DE 10 2010 030 208A1 D1 FIG. 5-6, Bayerische reverse one where it corrects error in learned trajectory (application 16400166) is cited as relevant to claims 2, 9, and 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667